A writ of error was taken to the following: "The Court having directed a verdict for Defendant herein on December 20th, and said Jury having returned a verdict for Defendant, judgment is hereby rendered herein for the Defendant above named."
This may be regarded as an order that an appropriate judgment for the defendant be duly entered but it is not such a final judgment as will support a writ of error. The words, "judgment is hereby rendered herein for the defendant" are not the equivalent of words that the plaintiff "take nothing by his suit, and that the defendant go hence without day" or words of like legal import. See Pensacola B.  T. Co. v. N. B. of St. Petersburg, 58 Fla. 340, 50 So. 414; Milteer v. S. A. L. Ry Co., 65 Fla. 357, 61 So. 749; Young v. Lassiter et al., 87 Fla. 445, 100 So. 362; Flynn-Harris-Bullard Co. v. Hampton et al.,70 Fla. 231, 70 So. 385; Mitchell v. St. Petersburg  Gulf R. Co., 56 Fla. 497, 47 So. 794.
Dismissed.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment. *Page 794